Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hutter et al (US 8,016,680 B1).
As per claim 16, Hutter et al disclose an apparatus for providing a gaming realm, the gaming realm being configured to teach education skills to a learner (see abstract), the apparatus comprising: a means for engaging the learner to practice the educational skills(col. 2, lines 53-57); a means for the learner demonstrating the educational skills (col. 2, lines 19-40); and a means for advancing game performance of the learner with successful demonstration of a subset of the educational skills (col. 2, line 64 to col. 3, 6). 
As per claim 17, Hutter et al disclose the apparatus of claim 16, further comprising: a means for providing feedback to the learner in response to an unsuccessful demonstration of the subset of the educational skills (col. 3, lines 29-55). 

Allowable Subject Matter
4.	Claims 1-15 and 18-20 are allowed.
	None of the references, either singularly or in combination, discloses or even suggests:
As per claims 1, a method of providing an online multiplayer educational game to a learner from a server, the method comprising: providing, via the gaming realm, training tasks associated with an educational skill; in response to detecting, via the gaming realm, a successful demonstration of the training tasks associated with the educational skill, providing mastery tasks associated with the educational skills; and in response to detecting, via the gaming realm, a successful demonstration of the mastery tasks associated with the educational skill, allowing the learner to advance through the online multiplayer educational game as the character; modifying one or more components in the gaming realm; and updating a learner profile to reflect a successful completion of the mastery tasks associated with the educational skill.
As per claims 18-20, a method of providing an online multiplayer educational and science fiction game to a learner from a server, the method comprising: detecting providing, via the gaming realm, training tasks associated with an educational skill; in response to detecting, via the gaming realm, a successful demonstration of the training tasks associated with educational skill, providing mastery tasks associated with the educational skill; in response to detecting, via the gaming realm, a successful demonstration of the mastery tasks associated with the educational skill, allowing the learner to advance through the online multiplayer educational game as the character; modifying one or more components in the gaming realm; and updating a learner profile to reflect a successful completion of the mastery tasks associated with the educational skill; and in response to detecting a failure, via the gaming realm, to demonstrate the mastery tasks associated with the educational skill, providing feedback to the learner via the gaming realm; and updating the learner profile to reflect an unsuccessful completion of the mastery tasks associated with the educational skill.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See references cited on PTO form 892.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD LANEAU whose telephone number is (571)272-6784. The examiner can normally be reached Mon-Thu 6-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




    PNG
    media_image1.png
    275
    275
    media_image1.png
    Greyscale








/Ronald Laneau/
Primary Examiner, Art Unit 3715